Title: To George Washington from Major General Arthur St. Clair, 29 March 1780
From: St. Clair, Arthur
To: Washington, George


          
            Sir
            Camp near Morris Town March 29th 1780
          
          After reflecting upon the several Matters that your Excellency was pleased to lay before the Council Yesterday, my Opinion in general is that, at present no Detachment can with propriety be made from this Army. for which Opinion my Reasons are That our operating Force, if all collected to a Point, is inferior to that of the Ennemy in New York and its Dependencies; and that from the Expiration of the Term of Service for which part of the Troops are engaged, it will be reduced to about two thirds of it in a short time.
          That it is not probable our Force can be collected to a Point, unless the Ennemy should attempt the Posts in the Highlands, as it will be necessary, for the succeeding Campaign at least, to have a considerable Garrison in these Posts, both to compleat the Works, and to secure them against a Coup de Main in their present State.
          That the present Garrison will be so much reduced from the same Cause as the Army in general, as well as the Detachment at Danbury, that it will probably be necessary to add the whole of that Detachment to it; in which Case our remaining Force will be little more than one half of the Ennemies: It is however to be hoped that we shall receive an Accession of Strength by Recruits from the Different States; but I do not think there is to expect they will exceed four Thousand Men, which, including the Garrison as I have stated it, will not make the whole Army equal to that of the Ennemy; But as they also have various Posts which they must occupy, but which from their insular situation and the strength of their Fortifications may not require a greater number of Men than our Posts on the North River, it may be allowed that the acting Armies on both sides will be pretty nearly equal. The Command of the Water however, and the Ease with which they can make Descents in various Places gives them an Advantage over Us, but which is perhaps ballanced by the Aid that can be occasionally drawn from the Militia; But should the Ennemies Operations begin early, the calling out the Militia interferes so much with the Business of Husbandry that it will be difficult to get any considerable Number together, so that on the whole the Ballance appears in their Favour. to which may be added that it is not improbable there may be Occasion to send some Troops to the Frontiers.
          That it is certain no Detachment that can be now made, will have any influence upon the Fate of Charles Town; nor, should the loss of that Place draw after it, as I much fear it will, the submission of a considerable Part of Carolina, is their a probability of its reaching General Woodford time enough to enable him to keep his Ground in that Country—for I

suppose it will be the immediate Object of the Ennemy, if they succeed at Charles Town, to expell the remaining continental Troops from the State; erect proper Posts for the security of their Conquest; and establish a civil Government; which, from the great Numbers of disaffected Persons, who certainly will not join General Woodford, but probably take part against him, it will not be in his Power to prevent. There is however considerable Strength in North Carolina, and tolerable Disposition, of which he will avail himself, and with the Assistance of Virginia he may be enabled to keep footing there; and secure that State. Should General Lincoln however be fortunate enough to repell the Ennemy from before Charles Town, General Woodford will join him, and from the Spirit that will be diffused by that Event, if immediate Advantage is taken of it, such Numbers of Militia may be added to his Army as to put it in his Power to act offensively in Georgia.
          Should any considerable Detachment be made from the Army at New York it appears to me more iligible to collect our Force, and attempt the Reduction of that Place than to make similar Detachments. The Ease and Expedition with which their Troops are conveyed by Water renders it impossible to counteract them by long land Marches, in which we are almost certain to add the loss of a great Number of Men to the Misfortune of arriving too late. besides that it is in the Power of the Ennemy by a sudden and unexpected Return to gain great Advantages on the very Country they had before left, and it has often astonished me that this kind of Manœuvre has not been practiced by them.
          The Reduction of New York would, in a great Measure, counterballance the loss of Charles Town, and even of Carolina, and give great Reputation and Lustre to the Arms of America: it is however an arduous Undertaking and will require great Preparation, and a very considerable Army, and it is very doubtful with me whether the State of our Magazines de Guerre et de Bouche will admit its being attempted. should that be found to be the Case I am clearly of Opinion that We also should detach to the Southwards.
          The Strength of that Detachment will be regulated in a great Measure by that made by the Ennemy. for I think it will always be necessary to have, in this Quarter a sufficient Body of Troops to keep their remaining Force in Check at least; else in endeavouring to secure more than our Force is adequate to, we possibly miscarry in both.
          The Disposition of the remaining Troops, after the Detachment is made, depends upon so many Contingencies, that an Opinion cannot be formed upon it with precision. But as the chief Objects will then be to restrain the Ennemy and cover the Country from their Inroads such Posts must be taken as promise best to answer these Purposes; but the great Difficulty is that our Force must necessarily be divided—part in

Jersey and part in New York, which may give them an Opportunity to act offensively against either, it will therefore be indispensable that they occupy fortified Camps, that part at least that may be posted east of the North River. In Jersey a flying Detachment, to which Militia might be added as occasion should require, wou⟨ld⟩ perhaps answer every Purpose.
          This is all that has occurred to me upon the Subjects, and is with great Deference submitted to your Excellencys consideration. I have the honour to be Sir Your Excellencys Most Obedient Servant
          
            Ar. St Clair
          
        